DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 05-02-22.
Claims 1, 9-12 and 14-15 are amended.
Claims 3-6 and 8 are canceled.

Response to Arguments
Applicant's arguments that “Claim 9, which includes allowable subject matter, has been rewritten in independent form including some of the limitations of the base claim 1. Accordingly, Applicant believes that claim 9 as amended is also allowable”.
	This argument is not persuasive 
	1) It is clearly stated in the non-final rejection that claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2) The newly amended claim 9, without all limitations of original claim 1 and intervening claim 8, which was not promised being allowable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US20110042130).
Re Claim 9, Lim show and disclose
A multilayer wiring board, comprising:
a wiring layer made of an anodic oxide film wiring board,
wherein the anodic oxide film wiring board (fig. 1; the first and second insulation layers 221 and 231 may be anodized film formed by performing anodizing on the first and second metal cores 220 and 230. When the first and second metal cores 220 and 230 are made of aluminum, the first and second insulation layers 220 and 230 may be aluminum anodized insulation film Al.sub.2O.sub.3, [0044]) is formed by stacking a plurality of unit anodic oxide film wiring boards (top board 220 with 221, and bottom board 230 with 231, fig. 1 and 3c) from top to bottom, each of the unit anodic oxide film wiring boards including a body part having a vertical wiring (240, fig. 1) provided in a first through-hole (through via hole, fig. 1) and a top layer part (222 and 232, fig. 1 and fig. 3c) provided on a surface of the body part and having a horizontal wiring (223 and 233, fig. 1 and 3c) and a junction layer (210, fig. 1 and 3d) provided around the horizontal wiring.

Allowable Subject Matter	
Claims 1-2, 7 and 10-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-2, 7 and 10-15 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
wherein the first wiring layer is configured to be an anodic oxide film wiring board, wherein the second wiring layer is configured to be a sintered ceramic wiring board made of a sintered ceramic material, and joined to the anodic oxide film wiring board so that the sintered ceramic wiring board and the anodic oxide film wiring board are joined to each other from top to bottom, and wherein the anodic oxide film wiring board is formed by stacking a plurality of unit anodic oxide film wiring boards from top to bottom, each of the unit anodic oxide film wiring boards including a body part having a vertical wiring provided in a first through-hole, and a first top layer part provided on at least one surface of the body part and having a first horizontal wiring and a first junction layer provided around the first horizontal wiring.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claim 1 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848